Exhibit 10.1

     
March 28, 2007
Max Re Capital Ltd.
Max Re Ltd.
P.O. Box HM 2565
Max Re House
2 Front Street
Hamilton, Bermuda
Attention:
 






Jim Tees,
Executive Vice President

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of June 1, 2005 (as amended or
modified prior to the date hereof, the “Credit Agreement”) among Max Re Ltd.,
Max Re Capital Ltd. (the “Parent”), the various financial institutions referred
to therein, and Bank of America, N.A., as fronting bank, letter of credit
administrator and administrative agent. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings assigned thereto in
the Credit Agreement; provided that the capitalized terms used in Exhibit A
hereto which are not otherwise defined herein or therein shall have the
respective meanings assigned thereto in the Note Indenture (as hereinafter
defined).

You have advised us that Max USA Holdings Ltd. (“Max USA”) will issue senior
notes (the “Senior Notes”) which Senior Notes will be guaranteed by the Parent
pursuant to and in accordance with the terms of that certain Indenture dated as
of or about April1, 2007 (the “Note Indenture”) among Max USA, as issuer of the
Senior Notes, the Parent, as guarantor and the trustee thereunder. The Note
Indenture will contain certain covenants relating to the granting of Liens on,
and the issuance and sale of, Capital Stock of certain Subsidiaries and mergers
substantially as set forth on Exhibit A hereto (collectively, the “Restrictive
Covenants”).

In accordance with Section 10.1 of the Credit Agreement, each of the undersigned
Lenders hereby (i) consents to the inclusion of the Restrictive Covenants in the
Note Indenture, (ii) waives compliance by the Parent with the provisions of
Section 6.8 of the Credit Agreement to the extent necessary to permit the Parent
to enter into the Note Indenture and perform its obligations thereunder and
(iii) waives any Default or Event of Default that may otherwise arise under
Section 6.8 of the Credit Agreement by reason of the inclusion of such
Restrictive Covenants in the Note Indenture, the entry by the Parent into the
Note Indenture and the performance by the Parent of its obligations thereunder.

Except as otherwise provided herein, the Credit Agreement and the other Credit
Documents remain in full force and effect. The consents and waivers contained
herein are limited to the extent expressly provided herein and shall not be
deemed or construed to constitute a course of conduct or otherwise to assure of
any other waiver or consent, whether or not similar circumstances exist.

1

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. This letter agreement shall be deemed to be a
contract made under and governed by the internal laws of the State of New York.

The consent and waiver set forth above shall be given full force and effect for
all purposes from and after the date this letter agreement is executed and
delivered by the Required Lenders and Max Re and acknowledged by the
Administrative Agent in accordance with Section 10.1 of the Credit Agreement.
This letter agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

MAX RE LTD.

By:
Title:


MAX RE CAPITAL LTD.

By:
Title:


MAX USA HOLDINGS LTD.

By:
Title:


BANK OF AMERICA, NATIONAL

ASSOCIATION, as Administrative Agent, LC

Administrator, Fronting Bank and Lender

By:
Title:


CITIBANK, N.A.

By:
Title:


2

ING BANK N.V., LONDON BRANCH

By:
Title:


By:
Title:


HSBC BANK USA, NATIONAL ASSOCIATION

By:
Title:


BARCLAYS BANK PLC

By:
Title:


WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Title:


THE BANK OF NEW YORK

By:
Title:


WEBSTER BANK, NATIONAL ASSOCIATION

By:
Title:


3

EXHIBIT A

Limitation of Liens on Stock of Restricted Subsidiaries. So long as any Senior
Notes are Outstanding, neither Max USA nor the Parent will, nor will it permit
any of their respective Subsidiaries to, create, assume, incur, guarantee or
otherwise permit to exist any Indebtedness secured by any mortgage, pledge,
lien, security interest or other encumbrance (a “Lien”) upon any shares of
Capital Stock of any Restricted Subsidiary (whether such shares of stock are now
owned or hereafter acquired) without effectively providing concurrently that the
Senior Notes (and, if Max USA and the Parent so elect, any other Indebtedness of
Max USA that is not subordinate to the Senior Notes and with respect to which
the governing instruments require, or pursuant to which Max USA is otherwise
obligated, to provide such security) shall be secured equally and ratably with
such Indebtedness for at least the time period such other Indebtedness is so
secured.

Limitation on Disposition of Stock of Designated Subsidiaries. So long as any
Senior Notes are outstanding and except in a transaction otherwise governed by
this Indenture, neither Max USA nor the Parent will issue, sell, assign,
transfer or otherwise dispose of any shares of, securities convertible into, or
warrants, rights or options to subscribe for or purchase shares of, Capital
Stock (other than Preferred Stock having no voting rights of any kind) of any
Restricted Subsidiary, and will not permit any Designated Subsidiary (other than
to Max USA or the Parent) to issue any shares (other than the director’s
qualifying shares) of, or securities convertible into, or warrants, rights or
options to subscribe for or purchase shares of, Capital Stock (other than
Preferred Stock having no voting rights of any kind) of any Designated
Subsidiary, if, after giving effect to any such transaction and the issuance of
the maximum number of shares issuable upon the conversion or exercise of all
such convertible securities, warrants, rights or options, Max USA or the Parent,
as the case may be, would own, directly or indirectly, less than 80% of the
shares of Capital Stock of such Designated Subsidiary (other than Preferred
Stock having no voting rights of any kind); provided, however, that (i) any
issuance, sale, assignment, transfer or other disposition permitted by Max USA
or the Parent may only be made for at least a fair market value consideration as
determined by the Board of Directors or the Parent’s Board of Directors, as the
case may be, pursuant to a Board Resolution or Parent’s Board Resolution, as the
case may be, adopted in good faith and (ii) the foregoing shall not prohibit any
such issuance or disposition of securities if required by any law or any
regulation or order of any governmental or insurance regulatory authority.
Notwithstanding the foregoing, (i) Max USA or the Parent, as the case may be,
may merge or consolidate any Designated Subsidiary into or with another direct
or indirect Subsidiary of the Parent, the shares of capital stock of which the
Parent owns at least 80%, and (ii) Max USA or the Parent, as the case may be,
may, subject to the provisions of Article Nine, sell, assign, transfer or
otherwise dispose of the entire Capital Stock of any Designated Subsidiary at
one time for at least a fair market value consideration as determined by the
Board of Directors or Parent’s Board of Directors, as the case may be, pursuant
to a Board Resolution or Parent’s Board Resolution, as the case may be, adopted
in good faith.

Parent May Consolidate, Etc., Only on Certain Terms. The Parent shall not
consolidate or amalgamate with or merge into any other Person (whether or not
affiliated with the Parent), or convey, transfer or lease its properties and
assets as an entirety or substantially as an entirety to any other Person
(whether or not affiliated with the Parent), and the Parent shall not permit any
other Person (whether or not affiliated with the Parent) to consolidate or
amalgamate with or merge into the Parent or convey, transfer or lease its
properties and assets as an entirety or substantially as an entirety to the
Parent; unless:

(1) in case the Parent shall consolidate or amalgamate with or merge into
another Person or convey, transfer or lease its properties and assets as an
entirety or substantially as an entirety to any Person, the Person formed by
such consolidation or amalgamation or into which the Parent is merged or the
Person which acquires by conveyance or transfer, or which leases, the properties
and assets of the Parent as an entirety or substantially as an entirety shall be
a Corporation organized and existing under the laws of the United States of
America, any state thereof or the District of Columbia, Bermuda, and shall
expressly assume, by an indenture (or indentures, if at such time there is more
than one Trustee) supplemental hereto, executed by the successor Person and Max
USA and delivered to the Trustee the performance of every obligation in this
Indenture and the Outstanding Senior Notes on the part of the Parent to be
performed or observed;

(2) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Parent or a Subsidiary as a
result of such transaction as having been incurred by the Parent or such
Subsidiary at the time of such transaction, no Event of Default or event which,
after notice or lapse of time, or both, would become an Event of Default, shall
have occurred and be continuing; and

(3) either the Parent or the successor Person shall have delivered to the
Trustee a Parent’s Officer’s Certificate and an Opinion of Counsel, each stating
that such consolidation, merger, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture comply with this Article and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

4